Citation Nr: 1041926	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent from prior to October 11, 2007, and an evaluation in 
excess of 20 percent from October 11, 2007, to the present for a 
service-connected low back disability, to include lumbar strain, 
degenerative joint disease, and degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
January 1985 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  This decision 
assigned an initial 10 percent rating for a service-connected low 
back disorder.  A June 2010 rating decision increased the 
Veteran's initial disability rating to 20 percent; however, an 
effective date of October 11, 2007, was assigned for the 
increase.  


FINDING OF FACT

1.  The Veteran experienced lumbar strain in service, and this 
was productive of limitation of motion to 70 degrees forward 
flexion, with no associated gait, contour, or guarding 
abnormality noted.

2.  On October 11, 2007, the Veteran experienced a work injury 
which increased the disability picture, to include degenerative 
disc disease, and which limited forward flexion to 45 degrees.  

3.  No ankylosis or incapacitating episodes are present.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met for the period prior to 
October 11, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5237 
(2007).

2.  The criteria for a rating in excess of 20 percent disabling 
for a lumbar spine disability have not been met for the period 
since October 11, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran was not initially informed about the information and 
evidence not of record that is necessary to substantiate his 
claim for a higher initial rating, as notice had been provided in 
connection with his claim for service connection; however, 
appropriate notice was supplied post-adjudication, and the 
Veteran's claim for an increase was re-adjudicated via a 
statement and supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  In addition, the Veteran did receive notice regarding 
the evidence and information needed to establish a disability 
rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the 
Veterans of Foreign Wars of the United States (VFW), and that 
organization is presumed to have knowledge of what is necessary 
to substantiate a claim for a higher rating for a service-
connected low back disorder.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports and 
private orthopedic and chiropractic records.  There is no 
indication of any additional relevant evidence that has not been 
obtained.  With respect to the clinical examinations, the Board 
finds that the Veteran was provided thorough VA 
orthopedic/neurological examinations.  These evaluations are 
adequate for rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2010).


Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis

The Veteran was initially awarded service connection for lumbar 
strain in an August 2007 rating decision, where a 10 percent 
disability evaluation was established.  The Veteran disagreed 
with the rating assigned, and a subsequent rating decision, dated 
in June 2009, increased the disability percentage to 20 percent.  
The latest rating decision did not, however, set the effective 
date of award for the increase to the date of the claim for 
service connection.  Instead, October 11, 2007, was set as the 
effective date, on the theory that this is when entitlement 
arose.  As such, two separate periods have been created in this 
appeal, and the Board must address each "staged rating" when 
coming to a conclusion.  

Factual Background

The Veteran was initially examined by VA in July 2007 in 
connection with his initial claim for service connection.  In the 
associated report, lumbar strain was diagnosed, and range of 
motion findings were as follows: full flexion to 90 degrees 
(onset of pain at 70 degrees), extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 30 
degrees.  At this time, there was no abnormality in gait, and 
there were no neurological manifestations.  Repetitive testing 
did not result in any increase in pain, and no change in range of 
motion was noted.  There was some mild fatigue and weakness; 
however, no significant lack of endurance was noted.  The Veteran 
had no bladder or bowel impairment, he did not use assistive 
devices, and was not found to have any impairment in daily 
activities.  Radiographic findings did indicate some degenerative 
joint disease, and the Veteran's lumbar strain was without 
sciatica or radiculopathy.  

In September 2007, the Veteran experienced a work injury to his 
back while moving a heavy sofa (he was a furniture mover).  There 
are records of treatment from a private occupational health 
center which document care for low back symptoms during this 
time.  The earliest of these is dated right after the lifting 
accident, in September 2007, and notes a flexion limitation to 90 
degrees, extension to 20 degrees with tightness, full lateral 
flexion, and some pain noted on the end of rotation.  There was 
no spinal tenderness noted, no muscles spasm, and sensation in 
the lower extremities was intact.  Physical therapy was 
recommended.  Subsequent private medical records indicate that 
the Veteran had an additional low back injury on October 11, 
2007.  

In March 2008, the Veteran received an independent medical 
examination for his low back, and L5-S1 paracentral disc 
protrusion was diagnosed.  No focal, motor, or sensory nerve 
deficit was noted at that time.  The Board notes that magnetic 
resonance imaging (MRI) of February 2008 documents this disc 
abnormality at L5-S1.  The 2008 private examiner felt that there 
would be no permanent activity restrictions likely; however, 
long-term low back pain symptoms were certainly possible.  It was 
recommended that the Veteran not lift anything over 35 pounds in 
an employment situation.  

VA, in noting that there was a nonservice injury potentially 
playing a role in the overall disability picture, had the Veteran 
examined in January 2009 for an opinion on the specific etiology 
of each of the symptoms related to the low back.  In the 
associated report, the VA examiner concluded that the service-
connected lumbar strain "can be definitely related to his 
several injuries at work."  As an assessment, the examiner 
stated that the Veteran experienced degenerative disc disease of 
the lumbar spine connected to the in-service lumbar strain.  
Range of motion findings were full flexion to 55 degrees (with 
pain at 45 degrees), extension to 20 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, right 
rotation to 25 degrees, and left rotation to 30 degrees.  Pain 
was a limiting factor in range of motion exercises.  Posture and 
gait were normal, no assistive device was required, and bladder 
and bowel function were normal.  There was weakness, fatigue, and 
lack of endurance; however, the symptoms were present to a lesser 
degree than pain, the chief symptom.  Repetitive motion resulted 
in a mild increase in pain, but there was no change in range of 
motion.  Neurologically, there was mild but definite sciatic 
notch tenderness, and there was no right Achilles reflex.  
Essentially, the neurological test revealed diminished sensation 
of L4-5 and S1 on the right side.  Incapacitating flare-ups were 
specifically not noted.  

The Veteran had low back surgery in January 2009, having 
undergone a hemilaminectomy and microdiscectomy.  Physical 
therapy was recommended after the surgical procedure.  There is 
also evidence of chiropractic treatment before and after the 
September and October 2007 work injuries, and it is evident that 
there was some fluctuation in range of motion; however, these 
records do not indicate full range of motion testing.  

The Veteran was most recently examined in May 2009 by a VA 
physician.  The results are essentially the same as the 
examination performed four months earlier, with some minor 
exceptions.  The Veteran's flexion was limited to 45 degrees 
completely, left lateral flexion was 20 degrees, right lateral 
flexion was 25 degrees, and bilateral rotation was 25 degrees.  
The examiner noted that there were only "minor differences" 
between the May and January 2009 findings.  A mild, subcutaneous 
scar was noted on the back as a result of the January 2009 
surgery.  Repetitive motion resulted in an increase in pain; 
however, no change in range of motion was associated with this.  
It was again confirmed that the Veteran's disc problems 
aggravated his initial low back strain, and neurological 
sensation diminishment was noted with the L4, L5, and S1 
dermatomes on the right.  

Assessment

The evidence of record certainly supports a finding that the 
entirety of the symptoms in the low back are interrelated, and 
that there is an interplay between service-connected low back 
strain and the later injuries to the lumbar spine resulting in 
degenerative disc disease.  As such, there is no need to separate 
the low back symptoms, and a rating can be given which fully 
encompasses all manifestations in the lumbar spine.  

In so doing, the Board must note that the Veteran's work-related 
back injuries played a significant part in the worsening of his 
symptoms.  Prior to October 11, 2007, the Veteran's flexion was 
limited to 70 degrees with pain, and there were no neurological 
manifestations associated with the disorder.  Similarly, after 
the first post-service injury in September 2007, the low back 
range of motion included a flexion to 90 degrees, with no 
neurological problems.  Indeed, it was not until the October 11, 
2007, injury when a significant decrease in range of motion took 
place.  Specifically, after this accident, the Veteran's forward 
flexion was diminished to 45 degrees at its most severe, and he 
began to show absent neurological signs in the lower extremities 
with some minimal diminishment in sensation.  Additionally, 
surgery was needed to help correct the pain associated with the 
low back problems in January 2009.  The specific date of October 
11, 2007, was noted to be the date of the injury which caused  
the greater level of impairment, and the increase in severity in 
symptoms is first documented after this date.  

The Veteran's service-connected lumbar spine disability is rated 
20 percent disabling, with  Diagnostic Codes (DC) 5243 and 5237, 
which address intervetebral  disc disease and lumbar strain, 
being the Codes directly applicable to the disability picture.  
The regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
if the medical evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted with unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.  These 
ratings are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2010).

Under the Formula Based on Incapacitating Episodes, a 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months.  
Id.

Prior to October 11, 2007, the Veteran's limitation of forward 
flexion was, at its most severe, 70 degrees.  There were no 
incapacitating episodes, as the Veteran was not diagnosed with 
degenerative disc disease until after his October 2007 accident.  
Also, gait, spinal contour, and guarding abnormalities were not 
noted in the first period of appeal.  As such, the criteria for 
an evaluation greater than 10 percent have not been met for the 
period prior to October 11, 2007.  For the period beginning on 
October 11, 2007, it is noted that the forward flexion is not 30 
degrees or less (it is 45 degrees at the most severe finding), 
and no ankylosis is present.  Regarding incapacitating episodes, 
the result of the January 2009 VA examination specifically noted 
that no periods of incapacity were present as a consequence of 
the lumbar spine disorder.  

Regarding the DeLuca factors, the Board notes that pain is the 
chief manifestation of the disorder, and has been in both periods 
of the appeal.  Although weakness, fatigue, and endurance issues 
have been noted, they have not been found to be so severe as to 
be additionally limiting.  Additionally, repetitive movement does 
not affect range of motion, and pain limitations were fully 
considered in mobility assessments made in the VA examinations of 
record.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Simply put, the evidence does not support an increase for either 
period under appeal.  Indeed, the evidence of a post-service 
injury on October 11, 2007, shows an increase in severity 
happened on this date, with the most severe low back symptoms not 
being diagnosed until after this time.  The preponderance of the 
evidence is against a finding of an increase for either period.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial disability evaluation in excess of 10 
percent prior to October 11, 2007, is denied.  

Entitlement to an initial disability evaluation in excess of 20 
percent from October 11, 2007, to the present is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


